10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT
United States Attorney

KATHERINE E. SCHUH .
Assistant United States Attorney = E f = tp:
2500 Tulare Street, Suite 4401 PP Chremy Chewy i
Fresno, CA 93721 _ °
Telephone: (559) 497-4000 SEP 25 2019

Facsimile: (559) 497-4099

CLERK, WS TRICT COURT
«as EASTERN D .
Attorneys for Plaintiff w TOF GALIFORNI«
United States of America foNTV CLEAR

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00178 EPG
Plaintiff,
ORDER UNSEALING COMPLAINT
Vv.
DARREN DUANE COLEMAN,
Defendant.

The United States having applied to this Court for a complaint and arrest warrant in the above-
captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
prevent the destruction of evidence and flight of the target of the investigation, and the arrest warrant
now having been executed and the need for sealing has ceased;

IT IS ORDERED that the complaint and arrest warrant filed in the above-entitled matter shall be

unsealed.

Dated: September 29 2019

 

 

  

N. SCANLEYCA-BOONE
U.S. MAGISTRATE JUDGE

Order Unsealing Complaint and Arrest
Warrant

 
